Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-19 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Kviatkofsky discloses an end plate assembly that comprises a radome, a first fitting element, a first connecting element, the endplate comprises a dielectric member, however, Kviatkofsky fails to teach  an end plate configured to enclose an end opening of the radome; a first fitting; and a first connecting element, wherein the end plate is an integral dielectric member that includes an external surface, an internal surface that is opposite the external surface, and a plurality of through holes extending from the external surface to the internal surface, the first fitting has a first section that is configured to rest on the internal surface of the end plate, and the first connecting element is configured to pass through a first of the plurality of through holes and connect the first section of the first fitting to an external mounting bracket.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845